ORDER

PER CURIAM.
Darren White (“Defendant”) appeals from a judgment entered upon a jury verdict convicting him of stealing for which he was sentenced to four years in prison. He alleges two points of error. First, he argues that the trial court erred in allowing the prosecution to refer to a “common experience” in its closing argument. In his second point, he states that the trial court erred in overruling his motion for a mistrial following testimony regarding the photographic lineup, or in the alternative, for overruling his motion to strike the photographic identification. Finding no error, we affirm.
We have reviewed the briefs of the parties and the record on appeal and find that the trial court’s judgment entered upon the verdict was not in error. A written opinion reciting the facts and restating the law would have no jurisprudential value. Therefore, the parties have been furnished with a memorandum that sets forth the facts and reasons for our decision for their information only.
The trial court’s judgment entered upon the verdict is affirmed pursuant to Rule 30.25(b).